UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 Form 10-Q /A R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended September 30, 2009 Commission file number 001-15751 VANITY EVENTS HOLDING, INC. (Exact name of registrant as specified in its charter) Delaware 43-2114545 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 43 West 33rd Street, Suite 600 New York, NY 10001 (Address of principal executive offices) (212) 695-9619 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.0001 Par Value Per Share Indicate by check mark whether the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.Yes £ NoR Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £ NoR Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesR No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ NoR Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £ NoR Number of shares of common stock outstanding as of October 31, 2009was 35,999,807. 1 EXPLANATORY NOTE In this Amendment No. 1 to the Quarterly Report on Form 10-Q for the quarterly period ending September 30, 2009 (this “Form 10-Q/A”), we refer toVanity Events Holding, Inc. a Delaware corporation, as “we,” “us,” “our” “the Company” or “our company.” We are filing this Form 10-Q/A to amend certain disclosures in our Quarterly Report on Form 10-Q for the quarter ended September 30, 2009, as originally filed with the Securities and Exchange Commission (the “SEC”) onNovember 13th, 2009 (our “Report”).The principal changes to our Report in this Form 10-Q/A are as follows: We have identified certain accounting errors related to the incorrect inclusion of certain expenses, assets and liabilities of an affiliated company / related party company in our September 30, 2009 quarterly financial statements included in the prior Form 10Q filed with the SEC.Consequently, there were numerous adjustments that were made to the financial statements for the periods ended September 30, 2009.In addition, the Company had not included the statement of operations for the three months ended September 30, 2009 and 2008 with the Report previously filed with the SEC; this is corrected and comparisons are made accordingly. The net effect of the correction of these errors resulted in a decrease in the Company’s reported total assets and liabilities as of September 30, 2009 by $41,444 and $177,249, respectively, and an increase in stockholders’ equity of $135,805.In addition, the net effect of the correction of these errors resulted in a decrease in the Company’s reported net loss for the three and nine months ended September 30, 2009 by $119,954 and $125,900, respectively, a decrease in net cash used in operating activities for the nine months ended September 30, 2009 by $158,299, a decrease in net cash provided by financing activities for the nine months ended September 30, 2009 by $160,682, and an increase in cash and cash equivalents end of period by $336 for the nine months ended September 30, 2009. We have added Note 7 to our financial statements to disclose the effect and further information regarding the above changes. In addition, for clarification purposes, we also modified, added and expanded our disclosures of the following Notes to the Financial Statements: · Note 1 – Nature of Operations, Basis of Presentation and Liquidity and Management’s Plans. · Note 2 – Summary of Significant Accounting Policies, · Note 3 – Inventory. · Note 4 – Related Party Transaction. · Note 5 – Commitments and Contingencies · Note 6 – Stockholders’ Equity The Company has also revised its Management’s Discussion and Analysis Results of Operations included in this Form 10Q/A accordingly to reflect all changes. Additionally, the Company expanded its analysis of the changes in our balance sheet, statement of operations and statement of cash flows and for all periods presented. We have also revised and updated, Part I Item 4.Controls and Procedures to this Form 10-Q/A. We have also revised and updated, Part II Item 6.Exhibit to this Form 10-Q/A. This Form 10-Q/A does not contain our auditor’s review report as it is not required pursuant to SEC RegS-X.T.Rule10-01(d). Other than the correction of typographical and the errors described above, all other information in the Report remains unchanged. For the convenience of the reader, this amendment includes, in their entirety, those items in our original filing not being amended and restated. Except to the extent relating to the restatement of our consolidated financial statements and other financial information described above, this amendment continues to describe conditions as of our original filing, and does not update disclosures contained herein to reflect events that occurred at a later date. Accordingly, this Form 10-Q/A should be read in conjunction with our other filings made with the SEC subsequent to the filing of our Report. 2 PART I. FINANCIAL STATEMENTS VANITY EVENTS HOLDING, INC. SEPTEMBER 30, 2-Q/A TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis or Plan of Operation 20 Item 3. Quantitative and Qualitative Disclosure About Market Risk 22 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 3 PART I ITEM 1. FINANCIAL STATEMENTS VANITY EVENTS HOLDING, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS September 30, 2009 (Unaudited)(As Restated) December 31, 2008 ASSETS CURRENT ASSETS Cash and cash equivalents $ 2,223,292 $ 801 Accounts receivable 1,418 - Prepaid expenses 978 - Inventory 48,754 2,150 TOTAL CURRENT ASSETS 2,274,442 2,951 OTHER ASSETS 49,418 49,418 Deposit on investment 50,000 - PROPERTY AND EQUIPMENT, net 67,622 - TOTAL ASSETS 2,441,482 52,369 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Bank overdraft $ - $ 7,186 Accounts payable and accrued expenses 25,418 34,550 TOTAL CURRENT LIABILITIES 25,418 41,736 LONG-TERM LIABILITIES Loans payable-shareholders 150,124 314,099 TOTAL LONG-TERM LIABILITIES 150,124 314,099 TOTAL LIABILITIES 175,542 355,835 STOCKHOLDERS’ DEFICIT Preferred stock authorized 50,000,000 shares, $.0001 par value; None issued and outstanding. - - Common stock authorized 350,000,000 shares, $.0001 par value; 35,999,807 and 27,369,807 shares issued and outstanding as of September 30, 2009, and December 31, 2008. 3,600 2,737 Additional paid in capital 2,912,400 755,763 Deposit for capital stock 900,000 - Accumulated deficit (1,550,060 ) (1,061,966 ) TOTAL STOCKHOLDERS'(DEFICIT) 2,265,940 (303,466 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 2,441,482 $ 52,369 The accompanying notes are an integral part of these unaudited condensed financial statements. 4 VANITY EVENTS HOLDING, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS Unaudited For the nine months ended September 30, 2009(As Restated) September 30,2008 August 25 2004, (inception) to September 30, 2009 (As Restated) REVENUE $ 5,540 $ 53,015 $ 198,652 TOTAL COST OF GOODS 2,385 390 66,931 GROSS PROFIT 3,155 52,625 131,721 OPERATING EXPENSES Salaries 202,434 42,140 360,547 Selling, general and administrative 299,273 219,038 1,323,382 TOTAL OPERATING EXPENSES 501,707 261,178 1,683,928 LOSS FROM OPERATIONS (498,552 ) (208,553 ) (1,552,207 ) OTHER INCOME - INTEREST 553 - 2,147 LOSS BEFORE PROVISION FOR INCOME TAXES (497,999 ) (208,553 ) (1,550,060 ) PROVISION FOR INCOME TAXES - - - NET LOSS $ (497,999 ) $ (208,553 ) $ (1,550,060 ) BASIC & DILUTED LOSS PER SHARE $ (0.02 ) $ (0.01 ) WEIGHTED AVERAGE SHARES OUTSTANDING 28,449,734 26,815,496 28,449,734 The accompanying notes are an integral part of these unaudited condensed financial statements. 5 VANITY EVENTS HOLDING, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS Unaudited For the three months ended September 30, 2009 September 30,2008 REVENUE $ 3,948 $ 23,639 TOTAL COST OF GOODS 2,385 - GROSS PROFIT 1,563 23,639 OPERATING EXPENSES Salaries 202,434 40,733 Selling, general and administrative 237,837 125,364 TOTAL OPERATING EXPENSES 440,271 166,097 LOSS FROM OPERATIONS (438,708 ) (142,458 ) OTHER INCOME - INTEREST 553 - LOSS BEFORE PROVISION FOR INCOME TAXES (438,155 ) (142,458 ) PROVISION FOR INCOME TAXES - - NET LOSS $ (438,155 ) $ (142,458 ) BASIC & DILUTED LOSS PER SHARE $ (0.02 ) $ (0.01 ) WEIGHTED AVERAGE SHARES OUTSTANDING 28,449,734 26,954,075 The accompanying notes are an integral part of these unaudited condensed financial statements. 6 VANITY EVENTS HOLDING, INC. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS Unaudited August 25 2004, (inception) to September 30, 2009 (As Restated) For the nine months ended September 30, 2009(As Restated) September 30,2008 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (497,999 ) $ (208,553 ) $ (1,550,060 ) Issuance of common shares for legal services - 10,000 10,000 Inventory (46,604 ) (2,150 ) (48,754 ) Accounts receivable (1,418 ) (23,514 ) (1,418 ) Accounts payable and accrued expenses (9,132 ) 32,854 25,418 Prepaid expenses (978 ) - (978 ) NET CASH USED IN OPERATING ACTIVITIES (556,131 ) (191,363 ) (1,565,792 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets, software, and licenses (67,622 ) - (67,622 ) Deposit on investment (50,000 ) - (50,000 ) Purchase of other assets - (196 ) (49,418 ) NET CASH USED IN INVESTING ACTIVITIES (117,622 ) (196 ) (167,040 ) CASH FLOWS FROM FINANCING ACTIVITIES (Repayment) Proceeds from loans payable-shareholders, net (163,975 ) 192,511 150,124 Proceeds from issuance of common stock 3,057,500 - 3,806,000 NET CASH PROVIDED BY FINANCING ACTIVITIES 2,893,525 192,511 3,956,124 NETINCREASE(DECREASE) IN CASH 2,219,772 952 2,223,292 CASH AND CASH EQUIVALENTS BEGINNING OF PERIOD 3,520 4,825 - CASH AND CASH EQUIVALENTS END OF PERIOD $ 2,223,292 $ 5,777 $ 2,223,292 The accompanying notes are an integral part of these unaudited condensed financial statements 7 VANITY EVENTS HOLDING, INC. (A Development Stage Company) NOTES TO CONDENSEDFINANCIAL STATEMENTS September 30, 2009 (Unaudited and Restated) NOTE 1 – NATURE OF OPERATIONS, BASIS OF PRESENTATIONAND LIQUIDITY AND MANAGEMENT’S PLANS Nature of Operations VANITY EVENTS HOLDING, INC. (the “Company”), was organized as a Delaware Corporation on August 25, 2004, and is in the business of licensing and promotions through its group of touring swimsuit models. The Company is a development stage entity that provides entertainment and attracts attention at events, including swimsuit competitions, calendar signings, and auto shows. Beginning in July 2009, the Company began seeking out innovative products and developing a cleaning services business model for the sake of franchising. Reverse Merger On April 2, 2008, the Company, formerly known as Map V Acquisition, Inc., a Delaware corporation entered into a Share Exchange Agreementwith Vanity Holding Group, Inc. (“Vanity Group”) and Vanity Group’s then shareholders whereby we agreed to acquire all of the issued and outstanding shares of the common stock of Vanity Group.As consideration for the acquisition of the shares of Vanity Group, the Company has agreed to issue an aggregate of 21,392,109 shares (with the 1.7118 to 1 share of stock split effect) of its common stock, $0.0001 par value (the “Common Stock”) to the Vanity Group Shareholders.Upon consummation of the acquisition, Vanity Group became a wholly-owned subsidiary of the Company. Subsequent to the completion of the reverse merger acquisition, we filed a Certificate of Amendment with the Delaware Secretary of State changing its name from Map V Acquisition, Inc. to Vanity Events Holding, Inc. (“Vanity” or the “Company”) in 2008. The acquisition is accounted for as a “reverse merger”, since the stockholders of Vanity Group owned majority of the Company’s common stock immediately following the transaction and their management has assumed operational, management and governance control. The reverse merger transaction is recorded as a recapitalization of Vanity Group pursuant to which Vanity Group is treated as the surviving and continuing entity although Vanity or the Company is the legal acquirer rather than a business combination. The Company did not recognize goodwill or any intangible assets in connection with this transaction. Accordingly, the Company’s historical financial statements are those of Vanity Group. Effective with the reverse merger, all previously outstanding common stock owned by Vanity Group’s shareholders were exchanged for the Company’s common stock. The value of the Company’s common stock that was issued to Vanity Group’s shareholders was the historical cost of the Company’s net tangible assets, which did not differ materially from its fair value. All references to common stock, share and per share amounts have been retroactively restated to reflect the reverse merger as if the transaction had taken place as of the beginning of the earliest period presented. Liquidity and Management’s Plans The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.The Company had slowed down its operations in the beginning of 2009, then began hiring staff in July 2009 for its new business plans.As shown in the accompanying financial statements, the Company incurred a loss from operations of $497,999 and $208,553 for the nine months ended September 30, 2009 and 2008, respectively. Additionally, the Company had negative cash flows from operations since date of inception and has an accumulated deficit of $1,550,060at September 30, 2009. These factors raise substantial doubt about the Company’s ability to continue as a going concern. 8 VANITY EVENTS HOLDING, INC. (A Development Stage Company) NOTES TO CONDENSEDFINANCIAL STATEMENTS (continued) September 30, 2009 (Unaudited and Restated) The Company’s continued existence is dependent upon management’s ability to develop profitable operations and resolve its liquidity problems. The accompanying consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. There can be no assurance that any additional financings will be available to the Company on satisfactory terms and conditions, if at all.In the event that the Company is unable to continue as a going concern, it may elect or be required to seek protection from its creditors by filing a voluntary petition in bankruptcy or may be subject to an involuntary petition in bankruptcy. To date, management has not considered this alternative, nor does management view it as a likely occurrence. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General The unaudited condensed financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments) which are, in the opinion of management, necessary to fairly present the operating results for the respective periods. Certain information and footnote disclosures normally present in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. These financial statements should be read in conjunction with the audited financial statements and footnotes included in the Company's Annual Report on Form 10-K. The results for the three and nine months ended September 30, 2009, are not necessarily indicative of the results to be expected for the full year ending December 31, 2009. The condensed balance sheet as of December 31, 2008 has been derived from the audited financial statements at that date but do not include all disclosures required by the accounting principles generally accepted in the United States of America. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. On an ongoing basis, the Company evaluates its estimates, including those related to revenue recognition, accounts receivable allowance, fair value of investments, fair value of acquired intangible assets and goodwill, useful lives of intangible assets and property and equipment, deemed value of common stock for the purpose of determining stock-based compensation, and income taxes, among others. The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable, the results of which form the basis for making judgments about the carrying values of assets and liabilities. The Company’s board of directors determines the fair market value of the Company’s common stock in the absence of a public market for these shares. 9 VANITY EVENTS HOLDING, INC. (A Development Stage Company) NOTES TO CONDENSEDFINANCIAL STATEMENTS (continued) September 30, 2009 (Unaudited and Restated) Revenue Recognition The Company recognizes revenue from product or service sales in accordance with ASC 605 “Revenue Recognition”.Four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists (through written sales documentation); (2) delivery has occurred (through delivery into customer’s tanks and acceptance); (3) the selling price is fixed and determinable; and (4) collectability is reasonably assured. Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectability of those amounts. Provisions for estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded, although we have not experienced any such items to date and do not expect any significant provisions in the future. We have no discount, rebate or warranty programs. The Company defers any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product or service has been delivered / rendered or no refund will be required. Payments received in advance are deferred until revenue recognition is appropriate. We have no post-delivery obligations or bill and hold related to our products / services. Accounts Receivable Trade receivables are carried at their estimated collectible amounts. Trade credit is generally extended on a short-term basis; thus trade receivables do not bear interest. Trade accounts receivable are periodically evaluated for collectability based on past credit history with customers and their current financial condition. There were $1,418 and $0 of accounts receivable as of September 30, 2009 and December 31, 2008, respectively. Allowance for doubtful accounts of accounts receivable was $0 as of September 30, 2009. Cost of goods sold Cost of sales includes cost of products or outsourced services, direct wages, other direct costs and shipping costs. Impairment of Long-Lived Assets The Company follows ASC 360, "Property, Plant and Equipment", formerly known as SFAS No. 144, which requires that long-lived assets and certain identifiable intangibles held and used by the Company be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses, or a forecasted inability to achieve break-even operating results over an extended period. The Company evaluates the recoverability of long-lived assets based upon forecasted discounted cash flows. Should impairment in value be indicated, the carrying value of the long-lived assets and certain identifiable intangibles will be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset.ASC 360, "Property, Plant and Equipment", formerly known as SFAS No. 144, also requires assets to be disposed of be reported at the lower of the carrying amount or the fair value less disposal costs. Cash and Cash Equivalents The Company considers cash and cash equivalents to consist of cash on hand and investments having an original maturity of 90 days or less that are readily convertible into cash are considered to be cash equivalents. As of September 30, 2009, the Company had $2,223,292 in cash and cash equivalents. 10 VANITY EVENTS HOLDING, INC. (A Development Stage Company) NOTES TO CONDENSEDFINANCIAL STATEMENTS (continued) September 30, 2009 (Unaudited and Restated) Other Assets Trademarks are stated at cost and are to be amortizedover their estimated useful lives. The estimated service lives oftrademarks and photographsare principally as follows: Trademarks Photographs 10-15 years 5-7 years Fair Value of Financial Instruments The carrying amounts of the Company’s financial instruments, including cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities, approximate fair value because of their short maturities. Loss Per Share The computation of loss per share is based on the weighted average number of common shares outstanding during the period presented. Diluted loss per common share is the same as basic loss per common share as there are no potentially dilutive securities outstanding (options and warrants). Income Taxes The Companyaccounts for income taxes using the asset and liability method described in Accounting Standard Codification 740 (“ASC 740” or formerly known as SFAS No. 109) the objective of which is to establish deferred tax assets and liabilities for the temporary differences between the financial reporting and the tax basis of the Company’s assets and liabilities at the enacted tax rates expected to be in effect when such amounts are realized or settled. A valuation allowance related to deferred tax assets is recorded when it is more likely than not that some portion or all of the deferred tax assets will not be realized. Recent Accounting Pronouncements In July 2006, the FASB issued FIN 48, entitled Accounting for Uncertainty in Income Taxes. FIN 48 interprets the guidance in SFAS No. 109, entitled Accounting for Income Taxes. Through the interpretive guidance, the FASB clarifies the accounting for uncertainty in income taxes, provides recognition and measurement guidance related to accounting for income taxes, and provides guidance related to classification and disclosure of income tax-related financial statement components. The Company does not believe that the adoption of FIN 48 has had a material impact, if any, on its consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, Defining Fair Value Measurement. The purpose of SFAS No. 157 is to eliminate the diversity in practice that exists due to the different definitions of fair value and the limited guidance for applying those definitions in GAAP that are dispersed among the many accounting pronouncements that require fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company does not believe that adoption of SFAS No. 157 will have a material impact on its consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - including an amendment of FASB Statement No. 115 (SFAS No. 159). SFAS No. 159 expands opportunities to use fair value measurements in financial reporting and permits entities to choose to measure many financial instruments and certain other items at fair value. Upon adoption of SFAS No. 159, an entity may elect the 11 VANITY EVENTS HOLDING, INC. (A Development Stage Company) NOTES TO CONDENSEDFINANCIAL STATEMENTS (continued) September 30, 2009 (Unaudited and Restated) fair value option for eligible items that exist at the adoption date. Subsequent to the initial adoption, the election of the fair value option should only be made at initial recognition of the asset or liability or upon a re-measurement event that gives rise to new-basis accounting. SFAS No. 159 does not affect any existing accounting literature that requires certain assets and liabilities to be carried at fair value nor does it eliminate disclosure requirements included in other accounting standards. This Statement is effective as of the beginning of an entity's first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of FASB Statement No. 157, Fair Value6. Recently Enacted Accounting Standards Measurements. The Company does not believe that the adoption of SFAS No. 159 will have a material impact on its consolidated financial statements. In December 2007, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 141(R), "Business Combinations" (hereafter "SFAS No. 141(R)"). This statement is to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial reports about a business combination and its effects. It is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. The Company does not believe that adoption of SFAS No. 141(R) will have a material impact on its consolidated financial statements. In December 2007, the FASB issued FASB Statement No. 160 "Non-controlling Interests in Consolidated Financial Statements - an amendment of ARB No. 51" ("SFAS No. 160"), which causes non-controlling interests in subsidiaries to be included in the equity section of the balance sheet. SFAS No. 160 applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008, except for the presentation and disclosure requirements, which shall be applied retrospectively for all periods presented. The Company does not believe that adoption of SFAS No. 160 will have a material impact on its consolidated financial statements. In December 2007, the FASB issued FASB Statement No. 161 "Disclosures about Derivative Instruments and Hedging Activities-an amendment of FASB Statement No. 133" ("SFAS No. 161"), changes the disclosure requirements for derivative instruments and hedging activities. Entities are required to provide enhanced disclosures about (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for under Statement 133 and its related interpretations, and (c) how derivative instruments and related hedged items affect an entity's financial position, financial performance, and cash flows. SFAS No. 160 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. This Statement encourages, but does not require, comparative disclosures for earlier periods at initial adoption. The Company does not believe that adoption of SFAS No. 161 will have a material impact on its consolidated financial statements. Management does not believe that any recently issued, but not yet effective, accounting standards, if currently adopted, would have a material affect on the accompanying financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported and disclosed in the financial statements and the accompanying notes. Actual results could differ materially from these estimates. On an ongoing basis, the Company evaluates its estimates, including those related to revenue recognition, accounts receivable allowance, fair value of investments, fair value of acquired intangible assets and goodwill, useful lives of 12 VANITY EVENTS HOLDING, INC. (A Development Stage Company) NOTES TO CONDENSEDFINANCIAL STATEMENTS (continued) September 30, 2009 (Unaudited and Restated) intangible assets and property and equipment, deemed value of common stock for the purpose of determining stock based compensation, and income taxes, among others. The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable, the results of which form the basis for making judgments about the carrying values of assets and liabilities. The Company’s board of directors determines the fair market value of the Company’s common stock in the absence of a public market for these shares. The carrying amounts of the Company’s financial instruments, including cash and cash equivalents, short-term investments, accounts receivable, accounts payable and accrued liabilities, approximate fair value because of their short maturities. NOTE 3 – INVENTORY Inventories are stated at the lower of cost or market determined by the first-in, first-out (FIFO) method. Components of inventories as of September 30, 2009 and December 31, 2008 consist of the following. September 30, 2009 December 31, 2008 Goods Available for Sale $ 48,754 $ 2,150 NOTE 4 – RELATED PARTY TRANSACTIONS The Company has shareholder loans payable of $150,124 at September 30, 2009 and $314,099 as of December 31, 2008. The loans are non-interest bearing. NOTE 5 – COMMITMENTS AND CONTINGENCIES Lease agreements: The Company currently operates out of leased property located at 43 West 33rd Street, Suite 600, New York, New York. The terms of the lease are month to month by a related party at a monthly lease cost of $1,000. NOTE 6 – STOCKHOLDERS’ EQUITY Preferred Stock The Company is authorized to issue 50,000,000 shares of preferred stock, with par value of $0.0001 per share, of which there were none issued and outstanding at September 30, 2009. Common Stock The Company is authorized to issue 350,000,000 shares of common stock, with par value of $0.0001 per share. As of September 30, 2009 and December 31, 2008, there were 35,999,807 and 27,369,807 shares of common stock issued and outstanding, respectively. On September 26, 2008, the Company affected a 1.7118 for 1 stock split of its issued and outstanding share of common stock with par value of $.0001 per share. All references in the financial statements and the notes to financial statements, number of shares, and share amounts have been retroactively restated to reflect the stock split. 13 VANITY EVENTS HOLDING, INC. (A Development Stage Company) NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) September 30, 2009 (Unaudited and Restated) The Company issued 21,392,109 shares of its common stock to Vanity Group’s shareholders in acquiring Vanity Group. Accordingly, as a recapitalization, there were 26,869,807 shares issued and outstanding of which 5,477,698 shares issued and outstanding were retained for shareholders prior to reverse merger. The Company issued 500,000 shares of its common stock for legal services of $10,000 or for an average price of$0.02 per share. On September 1, 2009, the Company closed a private placement of 4,000,000 shares of common stock (the “Securities”) to 11 accredited investors (the “Investors”) for aggregate gross proceeds of $1,000,000 pursuant to a Securities Purchase Agreement. On September 17, 2009, the Companycompleted an initial closing ofa private placement of 4,630,000 shares of common stock (the “Securities”) to 19 accredited investors (the “Investors”) for aggregate gross proceeds of $1,157,500 pursuant to a Securities Purchase Agreement. In September, 2009, the Company received a deposit of $900,000 to be used in a private placement transaction to purchase shares pursuant to a Securities Purchase Agreement. The Company claims an exemption from the registration requirements of the Securities Act of 1933, as amended,for the private placements of the above-referenced Securities pursuant to Section 4(2) of the Act and/or Regulation D promulgated thereunder since, among other things, the transaction did not involve a public offering, the investors were accredited investors, the investors had access to information about us and their investment, the investors took the securities for investment and not resale, and we took appropriate measures to restrict the transfer of the securities. NOTE 7 – RESTATEMENT OF FINANCIAL STATEMENTS The Company has restated its financial statements as of September 30, 2009 and for the three and nine months ended September 30, 2009 and the period from August 25, 2004 (inception) to September 30, 2009, to correct the following errors in the financial statements previously filed. There were numerous corrections / adjustments that were made to the financial statements as of September 30, 2009 andfor the three and nine months ended September 30, 2009 and the period from August 25, 2004 (inception) to September 30, 2009.These corrections are related to the incorrect inclusion of certain assets, liabilities and expenses of an affiliated company / related party company.The net effects of the correction of the errors are presented below: 14 BALANCE SHEET September 30, 2009 ASSETS As Reported Net Change/ Adjustments* As Restated CURRENT ASSETS Cash and cash equivalents $ 2,223,466 $ (174 ) $ 2,223,292 Accounts Receivable $ 1,419 (1 ) $ 1,418 Prepaid Expenses 42,247 (41,269 ) 978 Inventory 48,754 - 48,754 TOTAL CURRENT ASSETS 2,315,886 $ (41,444 ) 2,274,443 OTHER CURRENT ASSETS 49,418 - 49,418 Deposit on investment - 50,000 50,000 PROPERTY, PLANT, AND EQUIPMENT 117,622 (50,000 ) 67,622 TOTAL ASSETS $ 2,482,926 $ (41,444 ) $ 2,441,483 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Bank overdraft $ - $ - - Accounts payable and accrued expenses 42,075 (16,657 ) 25,418 TOTAL CURRENT LIABILITIES 42,075 (16,657 ) 25,418 LONG-TERM LIABILITIES Loans payable-shareholders 310,716 (160,592 ) 150,124 TOTAL LONG-TERM LIABILITIES 310,716 (160,592 ) 150,124 TOTAL LIABILITIES 352,791 (177,249 ) 175,542 STOCKHOLDERS’ DEFICIT Preferred stock authorized 50,000,000 shares, $.0001 par value; None issued and outstanding. - - - Common stock authorized 350,000,000 shares, $.0001 par value; 35,999,807 shares issued and outstanding as of September 30, 2009. 3,599 1 3,600 Additional paid in capital 2,912,401 (1 ) 2,912,400 Accumulated deficit (1,685,865 ) 135,805 (1,550,060 ) Deposit for capital stock 900,000 - 900,000 TOTAL STOCKHOLDERS' DEFICIT 2,130,135 135,805 2,265,940 TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT 2,482,926 (41,444 ) 2,441,482 15 STATEMENTS OF OPERATIONS For the nine months ended September 30, 2009 As Reported Net Change/ Adjustments* As Restated REVENUE $ 5,540 0 $ 5,540 TOTAL COST OF GOODS 2,386 (1 ) $ 2,385 GROSS PROFIT 3,154 1 3,155 OPERATING EXPENSES Salaries 244,446 (42,012 ) 202,434 Selling, general and administrative 403,356 (104,083 ) 299,273 TOTAL OPERATING EXPENSES 647,802 (146,095 ) 501,707 LOSS FROM OPERATIONS (644,648 ) 146,095 (498,552 ) OTHER INCOME - INTEREST 553 0 553 Adjustment to cash balance 20,196 (20,196 ) - LOSS BEFORE PROVISION FOR INCOME TAXES (623,899 ) 125,900 (497,999 ) PROVISION FOR INCOME TAXES - - - NET LOSS $ (623,899 ) $ 125,900 $ (497,999 ) BASIC & DILUTED LOSS PER SHARE $ (0.02 ) $ (0.00 ) $ (0.02 ) WEIGHTED AVERAGE SHARES OUTSTANDING 35,999,807 (7,550,073 ) 28,449,734 16 STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2009 As Reported Net Change/ Adjustments* As Restated CASH FLOWS FROM OPERATING ACTIVITIES Net Loss (623,899 ) 125,900 (497,999 ) Prepaid Expenses (42,247 ) 41,269 (978 ) Inventory (46,604 ) (0 ) (46,604 ) Accounts receivable (1,419 ) 1 (1,418 ) Bank overdraft (7,186 ) 7,186 - Accounts payable and accrued expenses 7,525 (16,657 ) (9,132 ) Miscellaneous adjustment (600 ) 600 - NET CASH USED IN OPERATING ACTIVITIES $ (714,430 ) $ 158,299 $ (556,131 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets, software, and licenses (67,622 ) 0 (67,622 ) Deposit on investment (50,000 ) - (50,000 ) NET CASH USED IN INVESTING ACTIVITIES (117,622 ) 0 (117,622 ) CASH FLOWS FROM FINANCING ACTIVITIES (Repayment) Proceeds from loans payable-shareholders, net (3,293 ) (160,682 ) (163,975 ) Proceeds from issuance of common stock 3,057,500 - 3,057,500 NET CASH PROVIDED BY FINANCING ACTIVITIES 3,054,207 (160,682 ) 2,893,525 NETINCREASE(DECREASE) IN CASH 2,222,155 (2,383 ) 2,219,772 CASH AND CASH EQUIVALENTS BEGINNING OF PERIOD 801 2,719 3,520 CASH AND CASH EQUIVALENTS END OF PERIOD $ 2,222,956 $ 336 $ 2,223,292 17 STATEMENTS OF OPERATIONS September 30, 2009 From August 25, 2004 (inception) to September 30, 2009 As Reported Net Change/ Adjustments* As Restated REVENUE 198,652 0 198,652 TOTAL COST OF GOODS 66,931 (0 ) 66,931 GROSS PROFIT 131,721 - 131,721 OPERATING EXPENSES Salaries 538,528 (177,981 ) 360,547 Selling, general and administrative 1,437,370 (113,988 ) 1,323,382 TOTAL OPERATING EXPENSES 1,975,898 (291,970 ) 1,683,928 LOSS FROM OPERATIONS (1,844,177 ) 291,970 (1,552,207 ) OTHER INCOME - INTEREST 2,147 0 2,147 Adjustment to cash balance 20,196 (20,196 ) - Salary reimbursement 135,969 (135,969 ) - LOSS BEFORE PROVISION FOR INCOME TAXES (1,685,865 ) 135,805 (1,550,060 ) PROVISION FOR INCOME TAXES - - - NET LOSS (1,685,865 ) 135,805 (1,550,060 ) 18 STATEMENTS OF CASH FLOWS September 30, 2009 From August 25, 2004 (inception) to September 30, 2009 As Reported Net Change/ Adjustments* As Restated NET CASH USED IN OPERATING ACTIVITIES (1,726,720 ) 160,928 (1,565,792 ) NET CASH USED IN INVESTING ACTIVITIES (167,040 ) 0 (167,040 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 4,116,716 (160,592 ) 3,956,124 NETINCREASE(DECREASE) IN CASH 2,222,956 336 2,223,292 CASH AND CASH EQUIVALENTS BEGINNING OF PERIOD - - - CASH AND CASH EQUIVALENTS END OF PERIOD 2,222,956 336 2,223,292 * Note: These corrections are related to the incorrect inclusion of some assets, liabilities, and expenses of an affiliated/related party company in our September 30, 2009 financial statements included in the prior form 10-Q filed with the SEC. In addition, a $9,905 correction is made for the January 1, 2009 cash beginning balance, which was a bank balance of $3,520 instead of a bank balance of $801 in cash and a bank overdraft of $7,186, as previously filed. The Company had not included the Statement of Operations for the three months ended September 30, 2009 and 2008 with its September 30, 2009 Form 10-Q filing previously filed with the SEC. Accordingly, the Company has properly included the statements of operations for the three months ended September 30, 2009 and 2008 in this Amendment No. 1 to the Quarterly Report Form 10-Q. 19 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This quarterly report on form 10-Q/A contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "our company believes," "management believes" and similar language. These forward-looking statements are based on our current expectations and are subject to certain risks, uncertainties and assumptions, including those set forth in the following discussion and under the heading "- Risk Factors" in our Form 10-K for the fiscal year ended December 31, 2008. Our actual results may differ materially from results anticipated inthese forward-looking statements. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. In addition, our historical financial performance is not necessarily indicative of the results that may be expected in the future and we believe that such comparisons cannot be relied upon as indicators of future performance. To the extent that statements in the quarterly report are not strictly historical, including statements as to revenue projections, business strategy, outlook, objectives, future milestones, plans, intentions, goals, future financial conditions, future collaboration agreements, the success of the Company's development, events conditioned on stockholder or other approval, or otherwise as to future events, such statements are forward-looking, All forward-looking statements, whether written or oral, and whether made by or on behalf of the company, are expressly qualified by the cautionary statements and any other cautionary statementswhich may accompany the forward-looking statements, and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The forward-looking statements contained in this annual report are subject to certain risks and uncertainties that could cause actual results to differ materially from the statements made. Other important factors that could cause actual results to differ materially include the following: business conditions and the amount of growth in the Company'sindustry and general economy; competitive factors; ability to attract and retain personnel; the price of the Company's stock; and the risk factors set forth from time to time in the Company's SEC reports, including but not limited to its annual report on Forms 10-K ; its quarterly reports on Forms 10-Q ; and any reports on Form 8-K. In addition, the company disclaims any obligation to update or correct any forward-looking statements in all the Company's annual reports and SEC filings to reflect events or circumstances after the date hereof. · Our ability to attract and retain management, and to integrate and maintain technical information and management information systems; · Our ability to raise capital when needed and on acceptable terms and conditions; · The intensity of competition; and · General economic conditions. All written and oral forward-looking statements made in connection with this Form 10-Q/A that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward-looking statements for licensing, logos and content images for the mobile phone, computers, apparel, cosmetic industries and other related products of Vanity Events Holding, Inc. VANITY RESULTS OF OPERATIONS Overview VANITY EVENTS HOLDING, INC. (the “Company”), was organized as a Delaware Corporation on August 25, 2004, and is in the business of licensing and promotions through its group of touring swimsuit models. The Company is a development stage entity that provides entertainment and attracts attention at events, including swimsuit competitions, calendar signings, and auto shows. Beginning in July 2009, the Company began seeking out innovative products and developing a cleaning services business model for the sake of franchising. 20 THREE MONTHS ENDED SEPTEMBER 30, 2, 2008 This discussion should be read in conjunction with our financial statements included elsewhere in this report. Vanity began active operation on August 25, 2004, and has a fiscal operating year of January 1 to December 31. Revenues Vanity had for the three months ended September 30, 2009 were $3,948, compared to $23,639 for the three months ended September 30, 2008. The decrease in revenues was primarily a result of little sales activity. Operating Expenses Vanity had $440,271 in operating expenses for the three months ended September 30, 2009 as compared to $166,097 in operating expenses for the three months ended September 30, 2008. The increase in operating expenses was primarily a result of increased salaries and consulting fees that are included as part of Selling, General and Administrative expenses. Cost of Sales were $2,385 for the three months ended September 30, 2009 as compared to $0 for the three months ended September 30, 2008. Net Loss was $438,155 for the period ended September 30, 2009, as compared to $142,458 for the period ended September 30, 2008. The increase in net loss is principally attributable to increases in salaries and selling, general and administrative costs. NINE MONTHS ENDED SEPTEMBER 30, 2, 2008 This discussion should be read in conjunction with our financial statements included elsewhere in this report. Vanity began active operation on August 25, 2004, and has a fiscal operating year of January 1 to December 31. Revenues for the nine months ended September 30, 2009 were $5,540, compared to $53,015 for the nine months ended September 30, 2008. The decrease in revenues was primarily a result of little sales activity. Operating Expenses for the nine months ended September 30, 2009 were $501,707 as compared to $261,178 in operating expenses for the nine months ended September 30, 2008. The increase in operating expenses was primarily a result of increased salaries and consulting and professional fees that are included as part of Selling, General and Administrative expenses. Cost of Sales were $2,385 for the nine months ended September 30, 2009 as compared to $390 for the nine months ended September 30, 2008. Net Loss was $497,999 for the nine months ended September 30, 2009, as compared to $208,553for the nine months ended September 30, 2008. The increase in net loss is principally attributable to salaries and selling, general and administrative costs. Liquidity and Capital Resources: Operating Activities For purposes of reporting cash flows, cash includes demand deposits, time deposits, and short-term cash equivalents with original maturities of three months or less. At September 30, 2009, Vanity had cash and cash equivalents of $2,223,292, as compared to cash and cash equivalents of $801 as of December 31, 2008. The difference in cash and cash equivalents is primarily due to financing activities which raised funds in preparation for activity in subsequent quarters. Investing ActivitiesFor the nine months ended September 30, 2009 and 2008, net cash used in investing activities was $117,622 and $196, respectively. The increase in cash used in investing activities is primarily due to purchase of desks and computers and a deposit for a potential investment opportunity. Financing Activities Net cash provided by financing activities for the nine months ended September 30, 2009 was $2,893,525 as compared to $192,511 for the nine months ended September 30, 2008.The increase was comprised primarily of sale of common stock to investors. Off Balance Sheet Arrangements : None. 21 CRITICAL ACCOUNTING ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Effect of Recently Issued Accounting Pronouncements Management does not believe that any recently issued, but not yet effective, accounting standards, if currently adopted, would have a material effect on the accompanying financial statements. Income Taxes None. Overview You should read the following discussion and analysis of our financial condition and results of operations together with our financial statements and the related notes appearing in this Report.Some of the information contained in this discussion and analysis or set forth elsewhere in this Report, including information with respect to our plans and strategy for our business and related financing, includes forward-looking statements that involve risks and uncertainties.You should review the “Risk Factors” section of this Report for a discussion of important factors that could cause actual results to differ materially from the results described in or implied by the forward-looking statements contained in the following discussion and analysis. As a result of the reverse merger described in our current report on Form 8-K (“Form 8-K) filed with the SEC on April 7, 2008, the Company ceased to be a shell company and became involved in numerous expanding lines of business. The Company intends to establish a cleaning service division offering a full range of daily or weekly residential and commercial cleaning services for homes and businesses and to franchise the cleaning company at a national level. The Company also controls, develops, and promotes various consumer and commercial products which it intends to bring to market. In addition, the Company licenses images and promotes merchandise and events worldwide. The Company’s target markets for its licensing business include apparel and apparel accessories, cosmetics, mobile phones, computers, and the Internet. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 4. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that material information required to be disclosed in our periodic reports filed under the Securities Exchange Act of 1934, as amended, or 1934 Act, is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms and to ensure that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer (principal financial officer) as appropriate, to allow timely decisions regarding required disclosure. During the quarter ended September30, 2009 we carried out an evaluation, under the supervision and with the participation of our management, including the principal executive officer and the principal financial officer (principal financial officer), of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rule13(a)-15(e) under the 1934 Act. Based on this evaluation, because of the Company’s limited resources and limited number of employees, management concluded that our disclosure controls and procedures were ineffective as of September30, 2009. Management’s Report on Internal Control over Financial Reporting Management has identified control deficiencies regarding the lack of segregation of duties and the need for a stronger internal control environment. Management of the Company believes that these material weaknesses are due to the small size of the Company’s accounting staff.The small size of the Company’s accounting staff may prevent adequate controls in the future, such as segregation of duties, due to the cost/benefit of such remediation. 22 To mitigate the current limited resources and limited employees, we rely heavily on direct management oversight of transactions, along with the use of legal and accounting professionals. As we grow, we expect to increase our number of employees, which will enable us to implement adequate segregation of duties within the internal control framework. These control deficiencies could result in a misstatement of account balances that would result in a reasonable possibility that a material misstatement to our consolidated financial statements may not be prevented or detected on a timely basis. Accordingly, we have determined that these control deficiencies as described above together constitute a material weakness. In light of this material weakness, we performed additional analyses and procedures in order to conclude that our consolidated financial statements for the quarter ended September30, 2009 included in this Quarterly Report on Form 10-Q/A were fairly stated in accordance with US GAAP. Accordingly, management believes that despite our material weaknesses, our consolidated financial statements for the three and nine months ended September30, 2009 are fairly stated, in all material respects, in accordance with US GAAP. Limitations on Effectiveness of Controls and Procedures Our management, including our Chief Executive Officer and Chief Financial Officer, does not expect that our disclosure controls and procedures or our internal controls will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include, but are not limited to, the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraudmay occur and not be detected. Changes in Internal Controls During the fiscal quarter ended September30, 2009, there have been no changes in our internal control over financial reporting that have materially affected or are reasonably likely to materially affect our internal controls over financial reporting. 23 PART II OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS We are not a party to any pending legal proceeding, nor is our property the subject of a pending legal proceeding, that is not in the ordinary course of business or otherwise material to the financial condition of our business. None of our directors, officers or affiliates is involved in a proceeding adverse to our business or has a material interest adverse to our business. ITEM 1A. RISK FACTORS There have been no material changes from the Risk Factors described in our Annual Report on Form 10-K for the fiscal year ended December 31, 2008. ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On September 1, 2009, the Company closed a private placement of 4,000,000 shares of common stock (the “Securities”) to 11 accredited investors (the “Investors”) for aggregate gross proceeds of $1,000,000 pursuant to a Securities Purchase Agreement. On September 17, 2009, the Companycompleted an initial closing ofa private placement of 4,630,000 shares of common stock (the “Securities”) to 19 accredited investors (the “Investors”) for aggregate gross proceeds of $1,157,500 pursuant to a Securities Purchase Agreement. The Company claims an exemption from the registration requirements of the Securities Act of 1933, as amended,for the private placements of the above-referenced Securities pursuant to Section 4(2) of the Act and/or Regulation D promulgated thereunder since, among other things, the transaction did not involve a public offering, the investors were accredited investors, the investors had access to information about us and their investment, the investors took the securities for investment and not resale, and we took appropriate measures to restrict the transfer of the securities. ITEM 3 - DEFAULTS UPON SENIOR SECURITIES None. ITEM 4 - SUBMISSION OF MATTERS TO VOTE OF SECURITY HOLDERS None. ITEM 5 - OTHER INFORMATION None. ITEM 6. EXHIBITS EXHIBIT NO. DESCRIPTION Certificate of Principal Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. (filed herewith) Certificate of Principal Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. (filed herewith) Certificate of Principal Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. (filed herewith) Certificate of Principal Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. (filed herewith) 24 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANITY EVENTS HOLDING, INC. Date: November 12, 2010 By: /s/Samuel Wolf Name:Samuel Wolf Title: Chief Executive Officer (Principal Executive Officer) By: /s/Eliezer Goldish Name:Eliezer Goldish Title: Chief Financial Officer (Principal Financial Officer) 25
